Citation Nr: 0825223	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-42 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for residuals of a 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from November 1965 to 
January 1967, and from February 1967 to December 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision that, in 
pertinent part, denied service connection for sleep apnea and 
for residuals of a deviated nasal septum.  The veteran timely 
appealed.

The issue of service connection for residuals of a deviated 
nasal septum is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's sleep apnea was first demonstrated many years 
after service and is not related to a disease or injury 
during active service.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2003, April 2004, and March 2006, the RO 
notified the veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim decided 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service medical records and outpatient 
treatment records.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

The veteran has not been afforded an examination for his 
claimed sleep apnea.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed sleep apnea may be related to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The service treatment records (STRs) contain neither 
complaints nor findings of disturbed sleep or a sleep 
disorder.  Sleep apnea was not found in service.

Private treatment records, dated in April and May 1994, 
include a diagnosis of obstructive sleep apnea syndrome.  
There have been no reports of symptomatology between the time 
of service, and these initial findings.  

Records show that the veteran subsequently underwent surgery, 
but that he continued to have poor sleep.  The report of a 
May 2005 VA examination includes a diagnosis of obstructive 
sleep apnea with daytime hypersomnolence.  

In December 2005, the veteran's wife reported that the 
medications taken by the veteran seem to have reduced how 
often the sleep disturbances-talking, grunting, moaning, and 
restlessness-happen.

Records received from the Social Security Administration in 
November 2007 indicate that the onset of the veteran's 
"sleep-related breathing disorder" was in October 2003.  

Notwithstanding that a VA physician diagnosed sleep apnea 
many years post-service in May 2005, there were no 
manifestations of pertinent disability in service and the 
competent evidence fails to establish a continuity of 
symptomotology of disturbed sleep or sleep apnea following 
military service.

While the veteran contends that the disability had its onset 
in service, there is no competent evidence linking sleep 
apnea with injury or disease in service, and no competent 
evidence establishing the onset of the disability in service.

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of sleep 
apnea in service or until many years after service, the 
weight of the evidence is against the claim.  As the weight 
of the competent evidence is against the claim, the doctrine 
of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for sleep apnea.


ORDER

Service connection for sleep apnea is denied.


REMAND

Residuals of a Deviated Nasal Septum 

The veteran contends that service connection for residuals of 
a deviated nasal septum is warranted on the basis of 
aggravation in service.

A September 1965 physical examination report (prior to entry 
into active duty) reflects that the veteran had a submucous 
resection in June 1962 for a deviated nasal septum   On a 
"Report of Medical History" completed by the veteran in 
November 1969, the veteran checked "ear, nose or throat 
trouble."  The examiner noted submucous resection at age 18, 
and septoplasty at age 24.

The veteran has indicated that he underwent corrective 
surgery for his deviated nasal septum in active service 
during the summer of 1969 at the Hunter Army Airfield Base 
Hospital in Savannah, Georgia.  The claims file does not 
contain the hospital clinical records.  VA is obliged to 
assist a veteran to obtain evidence pertinent to his claim.  
See 38 U.S.C.A. § 5103A (West 2002).

The post-service records dated in 1997 also reflect a 
deviated nasal septum.

The Board notes that whether a pre-existing deviated nasal 
septum increased in severity during service, beyond the 
degree expected of natural progress (if any), is largely a 
medical question.

Under these circumstances, the Board finds that an 
examination is needed to determine whether a pre-existing 
deviated nasal septum was aggravated in service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain the 
veteran's hospital clinical records for 
corrective surgery for his deviated nasal 
septum during the summer of 1969 at the 
Hunter Army Airfield Base Hospital in 
Savannah, Georgia.  The veteran's 
assigned unit at the time was 
Headquarters, USAAVNS Elm, HAAF, Georgia.  
Send a copy of the veteran's separation 
document with the request.  All records 
and/or responses received should be 
associated with the claims file.    

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of residuals of a deviated 
nasal septum, and to determine whether 
the residuals of a deviated nasal septum 
underwent a permanent increase in 
service, and if so, whether there is 
clear and unmistakable evidence  that 
such increase was due to the natural 
progress of the condition.  The examiner 
should provide a rationale for the 
opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
examination should note review of the 
claims file.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
   Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


